UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1462


TAMARA ROUHI,

                    Plaintiff - Appellant,

             v.

CVS PHARMACY; GIANT PHARMACY; WEGMANS PHARMACY;
WALGREENS PHARMACY; NATURE CARE/ HEALTH MART PHARMACY;
MCKESSON CORPORATION,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-00701-RDB)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Tamara Rouhi, Appellant Pro Se. Brian Donald Frey, Hilla Shimshoni, ALSTON & BIRD,
LLP, Washington, D.C.; Joseph Gregory Donlin, Richard William Scheiner, SEMMES,
BOWEN & SEMMES, Baltimore, Maryland; Aaron Andrew Nichols, WHITEFORD,
TAYLOR & PRESTON, LLP, Baltimore, Maryland; Alicia L. Shelton, ZUCKERMAN
SPAEDER, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tamara Rouhi seeks to appeal the district court’s orders dismissing her complaint

without prejudice and denying her Fed. R. Civ. P. 59 motion. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). “[D]ismissals without prejudice generally are not

appealable ‘unless the grounds for dismissal clearly indicate that no amendment in the

complaint could cure the defects in the plaintiff’s case.’” Bing v. Brivo Sys., LLC, 959 F.3d

605, 610 (4th Cir. 2020) (quoting Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1067 (4th Cir. 1993)). Because the district court recognized the possibility

that amendment could cure the defects in the complaint, id., we conclude that the court’s

order is neither a final order nor an appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court with instructions to allow Rouhi to amend the complaint. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              2